Order entered October 22, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00850-CV

                  IN THE INTEREST OF C.R.E. AND C.E., CHILDREN

                     On Appeal from the 382nd Judicial District Court
                                 Rockwall County, Texas
                            Trial Court Cause No. 1-17-0149

                                          ORDER
       The clerk’s and reporter’s records have been filed. We DIRECT the Clerk of this Court

to send a paper copy of the clerk’s record filed on July 30, 2018 and reporter’s record filed on

October 19, 2018 to appellant. Appellant shall file a brief by November 16, 2018.


                                                     /s/   ADA BROWN
                                                           JUSTICE